 PLASTERERS LOCAL 394 (AROK CONSTRUCTION)Operative Plasterers' and Cement Masons' Interna-tional Association of the United States andCanada, Local Union No. 394, AFL-CIO andArok Construction Co., Inc. and InternationalBrotherhood of Carpenters and Joiners ofAmerica, Local 1327. Case 28-CD-20416 November 1983DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTERThis is a proceeding under Section 10(k) of theNational Labor Relations Act following a chargefiled by Arok Construction Co., Inc. (the Employ-er), alleging that Operative Plasterers' and CementMasons' International Association of the UnitedStates and Canada, Local Union No. 394, AFL-CIO (the Plasterers), had violated Section8(b)(4)(D) of the Act by engaging in certain pro-scribed activity with an object of forcing or requir-ing the Employer to assign certain work to itsmembers rather than to employees represented byInternational Brotherhood of Carpenters and Join-ers of America, Local 1327 (Carpenters).Pursuant to notice, a hearing was held beforeHearing Officer Bruce P. Kettler on 12, 13, 14, and17 January 1983. All parties appeared and were af-forded full opportunity to be heard, to examine andcross-examine witnesses, and to adduce evidencebearing on the issues.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has reviewed the hearing officer'srulings made at the hearing and finds that they arefree from prejudicial error. They are hereby af-firmed. On the entire record in this proceeding, theBoard makes the following findings.I. THE BUSINESS OF THE EMPLOYERThe parties stipulated, and we find, that the Em-ployer is a California corporation with its principaloffice and place of business in Phoenix, Arizona.During the past 12-month period, which period isrepresentative of its annual operations generally,the Employer purchased and caused to be trans-ported in interstate commerce goods, materials, andsupplies valued in excess of $50,000 directly fromother firms located outside the State of Arizona,which goods, materials, and supplies were deliv-ered to the Employer's projects located within theState of Arizona. The parties also stipulated, andwe find, that the Employer is engaged in com-merce within the meaning of Section 2(6) and (7)268 NLRB No. 31of the Act and that it will effectuate the purposesof the Act to assert jurisdiction herein.II. THE LABOR ORGANIZATIONS INVOLVEDThe parties stipulated, and we find, that the Plas-terers and the Carpenters are labor organizationswithin the meaning of Section 2(5) of the Act.11. THE DISPUTEA. The Work in DisputeThe work in dispute generally involves the in-stallation of all types of polystyrene panels to theexterior walls of buildings. The panels are part ofthe building's insulation system. Specifically, thework in dispute consists of reading plans, doing thelayout, drawing the' starting line, mixing thecement and adhesive, applying that substance tothe panels, and placing or "sticking" panels againstthe wall.B. Background and Facts of the DisputeThe Employer is engaged in the building andconstruction industry as a lathe, metal, stud,drywall, and plastering contractor. One of the Em-ployer's jobsites is the G.T.E. Building at 52dStreet in Tempe, Arizona, where the Employer hasa subcontract to install an insulation system knownas the Dryvit System. This system requires the at-taching of panels made of a styrofoam material,technically called polystyrene, to the walls of abuilding. Various types of plaster materials are thenapplied to the panels to provide the finished sur-face of the building's exterior walls. In this process,plans are read, measurements are taken, the job islaid out, and a starting line is drawn. Cement ismixed with an adhesive and applied to the styro-foam panels and the panels are placed on the exte-rior walls. After the adhesive has dried, the plaster-ers prepare the panels for the application of plastermaterials, and apply those materials to the entiresurface of the building's exterior walls. IVarious firms, including Dryvit, Surewall, Nu-wall, R Wall, and STO, manufacture the adhesiveand wall finish materials. Each manufacturer'sprocess is similar. At the time of the dispute, theEmployer was using materials manufactured byDryvit.Charles Brickey Sr., contract coordinator for theEmployer, testified that he first realized that theremight be a dispute over the assignment of theDryvit work at the G.T.E. site in either late Julyor August 1982.2 At that time the Employer wasI All parties agree that plasterers are entitled to the work performedon the panels after they are affixed to the exterior walls.I All dates are in 1982 unless otherwise indicated.253 DECISIONS OF NATIONAL LABOR RELATIONS BOARDengaged in contract negotiations with the Carpen-ters for a contract which was signed 20 Octoberand made retroactive to 1 June.3The Employer re-alized that both the Carpenters and the Plasterershad a colorable claim for the assignment of Dryvitwork. As a result, Brickey and Gary Jost, presidentof the Employer, decided that they would assignthe Dryvit work to a composite crew. Thus, by let-ters dated 18 October 1982, the Employer informedthe Unions that the Employer had chosen to use acomposite crew of 50 percent plasterers and 50percent carpenters/lathers for the G.T.E. project.Donald Parker, secretary-treasurer and businessagent of the Plasterers, testified that he receivedthat letter, but that he was first informed of the as-signment on 18 or 19 October 1982 at a meetingbetween union officials and all drywall plasteringcontractors. At that meeting Parker informed Jostthat, if he put lathers on plasterers' work, therewould probably be problems because the Employerwould be in violation of its labor agreement withthe Plasterers. Parker also testified that he in-formed Jost that the plasterers would be pulled offthe G.T.E. project if the carpenters handled theDryvit work.4On 6 December, Jesse Cooper, vice president ofthe Employer who was in charge of field oper-ations, started the work at the G.T.E. site at ap-proximately 7 a.m. Cooper testified that he had onecarpenter and two plasterers assisting him that day.The two plasterers were putting the mesh at thebottom of the trim and installing the panels (part ofthe work in dispute), while the carpenter was put-ting on trim (work not in dispute) and doing somelayout work (which is in dispute). After the car-penter finished the trim work, Cooper told him tohelp put on the panels. That carpenter left but soonreturned to tell Cooper that Plasterers business rep-resentative Foltz told him if he put any foam onFoltz would pull the plasterers off the job. Shortlythereafter Cooper confronted Foltz. He askedFoltz what the problem was. According to Cooper,Foltz said, "Well, if you put the foam on, I'mgoing to pull my men off the job." Thereupon,Cooper instructed the carpenters to put on thefoam. Foltz then instructed the plasterers to finishthe materials they had and leave the worksite. Atapproximately 9 a.m., the plasterers left the site and3 The Employer also had a collective-bargaining agreement with thePlasterers.4 In response to the Employer's letter to the Carpenters informing it ofthe assignment of a composite crew, the Carpenters business manager,Bob Moyer, by letter informed the Employer that the Carpenters wouldabide by the job assignment. Moyer's letter also stated that theCarpenters/Lathers still claimed total jurisdiction for application of foamfor Dryvit Systems.did not return for 2 or 3 days.5During the interim,the Employer used carpenters to perform thework, including work which concededly belongs tothe plasterers. Once the plasterers returned, thecarpenters continued to perform the disputed workwhile the plasterers resumed the work which allparties agree belong to them.C. The Contentions of the PartiesThe Employer contends that there is reasonablecause to believe that Section 8(b)(4)(D) of the Acthas been violated and that there exists no voluntarymethod for settling the dispute. It alleges that thefactors of relative skills, economy and efficiency,and employer preference favor an award to its em-ployees represented by the Carpenters, and that theCarpenters are best able to meet its manpowerneeds.The Carpenters did not file a brief, but, at thehearing, took essentially the same position as theEmployer.The Plasterers argues that the Board should notproceed to a determination of dispute in this case.It claims there is no reasonable cause to believethat it engaged in coercive conduct within themeaning of Section 8(b)(4)(D) of the Act, and thatits action in taking employees off the worksite waslawful as it was done solely to protest the Employ-er's violation of its contract by assigning its workto carpenters. The Plasterers maintains that theparties have an agreed-upon method for the volun-tary adjustment of the dispute in the Impartial Ju-risdictional Disputes Boards (IJDB) in the con-struction industry. The Plasterers further contendsthat an interunion agreement assigns the work to it,and that industry, area, and trade practice and rela-tive skills favor an award of the disputed work toemployees repesented by it.D. Applicability of the StatuteBefore the Board may proceed with a determina-tion of dispute under Section 10(k) of the Act, itmust be satisfied that there is reasonable cause tobelieve that Section 8(b)(4)(D) has been violatedand that the parties have not agreed upon amethod for the voluntary adjustment of the dis-pute. As described above, the Plasterers demandedthat the Employer change its original assignmentfrom a composite crew of 50 percent plasterers and50 percent carpenters/lathers to a crew composedsolely of plasterers. It threatened to pull the em-ployees represented by the Plasterers off thes Foltz also pulled the plasterers off the Employer's crew on theDobson Shores project in Phoenix, Arizona, in support of the dispute onthe G.T.E. project. There was no Dryvit work on that project.254 PLASTERERS LOCAL 394 (AROK CONSTRUCTION)G.T.E. project and did pull the employees off thissite as well as another one of the Employer's work-sites. The Plasterers does not deny that at least oneobject of its actions was to force or require theEmployer to assign the disputed work to personsrepresented by the Plasterers rather than to thoserepresented by the Carpenters. Accordingly, wefind reasonable cause to believe that a violation ofSection 8(b)(4)(D) has occurred.The Plasterers contention that the parties havean agreed-upon method for the voluntary settle-ment of the dispute similarly lacks merit. BothUnions and the Employer are bound to the IJDBby virtue of their respective collective-bargainingcontracts. However, since 1 June 1981 the IJDBhas been inoperative, has ceased hearing such dis-putes, and is incapable of administering or policinga determination. No party to the dispute contendsto the contrary. In these circumstances, we do notview the obligation of the parties herein to submitwork disputes to the IJDB to be determinative.6There is no other agreed-upon method for the reso-lution of the dispute to which all parties are bound.We conclude that there is reasonable cause to be-lieve that a violation of Section 8(b)(4)(D) has oc-curred and that there exists no agreed-upon methodfor the voluntary adjustment of the dispute withinthe meaning of Section 10(k) of the Act. Accord-ingly, we find that this dispute is properly beforethe Board for determination.E. Merits of the DisputeSection 10(k) of the Act requires the Board tomake an affirmative award of disputed work aftergiving due consideration to various factors.7TheBoard's determination in a jurisdictional dispute isan act of judgment based on common sense and ex-perience reached by balancing those factors in-volved in a particular case."The following factors are relevant in making thedetermination of the dispute before us.1. Collective-bargaining agreementsThe Employer, at all times material, was signato-ry to a collective-bargaining agreement with thePlasterers. This agreement appears to cover thework in dispute.9Thus, article 202 of the Plastererscontract provides that the following shall be thework of the Plasterers:6 Plumbers Local 703 (Airco Carbon). 261 NLRB 1122, 1124 (1982);Carpenters Local 1862 (Jelco, Inc.), 184 NLRB 547 (1970).7 NLRB v. Electrical Workers IBEW Local 1212 (Columbia Broadcast-ing), 364 U.S. 573 (1961).s Machinists Lodge 1743 (Jones Construction), 135 NLRB 1402 (1962).9 The most recent Plasterers agreement was from I June 1980 through31 May 1983.All interior or exterior plastering includingall cement stucco, scraffito, hardwall plaster-ing, veneer plastering of all types, the applica-tion of acoustical or imitation acoustical fin-ishes as well as the preparatory pointing andtaping of drywall surfaces that are to receivethese finishes, all dryvit systems including in-stallation of all styrofoam applications fordryvit systems, the application and finishing ofall marblecrete, flush or projected, whether in-terior or exterior, the application of all bond-ing agents and sealer coats.The Employer is also signatory to a collective-bargaining agreement with the Carpenters that wassigned 20 October 1982 and which runs from IJune 1982 through 31 January 1986. This agree-ment also appears to cover the work in dispute. Inthis regard, section 201.2 of the Carpenters con-tract provides that the following shall be the workof the Latherers/Carpenters:All work in connection with the installation,erection and/or application of all materials andcomponent parts of wall and partitions regard-less of their material composition or method ormanner of their installation, attachment or con-nection, including but not limited to all floorand ceiling runners, studs, stiffeners, crossbracings, fire blocking, resilient channels, fur-ring channels, doors and windows, includingframes, casing moulding, base accessory trimitems, gypsum drywall materials, laminatedgypsum systems, backing board for all systems,including but not limited to thin coat andother finished systems, plastic and/or paint fin-ished bases, finish board, fireproofing of beamsand column, fireproofing of chase, sound andthermal insulation materials which includes in-stallation of all backerboard and foam type in-sulation for insulating exterior wall systems,fixture attachments, including all layout work,preparation of all openings for lighting, airvents or other purposes, and all other neces-sary or related work in connection therewith.Furthermore, the Respondent in the past hadbeen signatory to a collective-bargaining agreementwith Lathers Local 9374L. Sometime in 1979Wood, Wire and Metal Lathers InternationalUnion, AFL-CIO, and the International Brother-hood of Carpenters and Joiners of America (Car-penters International) merged, with the CarpentersInternational emerging as the sole entity. In May1982, Lathers Local 9374L merged with the Car-penters. The work description for lathing work inthe Lathers contract was incorporated into the1982 Carpenters agreement; i.e., section 201.2. The255 DECISIONS OF NATIONAL LABOR RELATIONS BOARDnotice of the work assignment mailed to the respec-tive Unions was dated 18 October while the Car-penters agreement was not signed until 20 October.The Plasterers seeks to make much of the fact thatthe assignment was made 18 October prior to theactual signing of the agreement. However, we donot view the fact that the assignment apparentlywas made during the period after the old contracthad expired'°and while the new one was beingnegotiated as significant since the work in disputeis covered by both agreements. Further, the evi-dence indicates that at the time of the work assign-ment the Employer and the Carpenters had alreadyagreed to the provision as to work jurisdiction.Otherwise the Employer would not have knownon 18 October that both Unions had a colorableclaim.Since both contracts cover the work in disputewe find this factor does not favor the assignment ofthe work to the employees represented by eitherUnion.2. Agreements between the UnionsContrary to the Plasterers position, the agree-ment between the International Unions (the Car-penters and the Plasterers) dating back to I May1918 and submitted by the Plasterers as an exhibitdoes not resolve the dispute before us. That agree-ment involves the handling of cork as an interiorinsulation, whereas the work in dispute involvesthe installation of an exterior foam. Furthermore,those agreements were executed long before thedevelopment of this type of exterior wall insulationsystem.Accordingly, we find that this factor does notfavor an assignment of the disputed work to theemployees represented by either Union.3. Impartial Jurisdictional Dispute BoarddeterminationsAll parties introduced numerous decisions by theIJDB and its predecessor in an effort to establishthat the work in dispute has been consistentlyawarded to the Plasterers or the Carpenters. Thedeterminations are mixed. We find that this factordoes not favor an award to the employees repre-sented by either Union.4. Industry and area practiceAll parties introduced letters from other employ-ers to establish that they utilized certain unions toperform this work. Some of the letters indicatedthat the employers preferred plasterers to do the1' It is not clear from the record whether the Lathers contract hadexpired or been superseded. For the purpose of this discussion, we haveassumed the facts most favorable to the Plasterers.work in dispute while other letters indicated thatthey utilized carpenters to perform the work in dis-pute. One letter indicated that both crafts were uti-lized to perform this work. Also, representatives ofother employers in the Phoenix area testified con-cerning their craft assignment. In this regard, al-though the Dryvit distributor for Arizona, DennisHopper, testified that, in order to be an applicatorof Dryvit, a party must be an active plastering con-tractor, he also testified the mechanic who actuallyapplies the foam could be a carpenter journeyman,a plastering journeyman, or a person who is not ajourneyman, as long as they know how to applythe work. Further, although testifying that he hadused plasterers to perform Dryvit work, Hopperstated that, if his company were structured as inthe Employer's, he would assign this work to car-penters rather than to plasterers. Finally, two wit-nesses, Taylor and Foltz, an exbusiness agent of thePlasterers and business agent for the Plasterers, re-spectively, gave testimony that plasterers had beenperforming this type of work for the past severalyears in Arizona. However, several representativesof the Carpenters testified that the Carpenters havedone Dryvit work in the past in Arizona. Thus,there is no clear area or industry practice. Inas-much as area and industry practice is mixed, thisfactor does not favor the employees represented byeither Union.5. Past practice of the EmployerCharles Brickey Sr., contract coordinator for theEmployer, testified that the G.T.E. project was thefirst Dryvit project for the Employer. However, healso testified that the Employer has used the Car-penters to install similar systems such as Nu-Walland Thermalclad. Brickey testified that these sys-tems differ from the Dryvit System in that, insteadof using the nylon mesh over the foam, they use awire mesh. Thus, since the system is the same,except for the exterior portion of the work whichis not in dispute here, we find this factor favors as-signment to employees of the Employer who arerepresented by the Carpenters.6. Skills, training, and experienceThe tasks of mixing adhesive, applying adhesiveto the styrofoam, and placing the styrofoam panelsagainst the exterior walls of buildings do not re-quire extensive or specialized skill, training, or ex-perience. Thus, these factors do not favor awardingthe work to employees represented by eitherUnion. I However, both the Employer and theII While Allen Foltz, business agent for the Plasterers. testified that hepersonally observed carpenters experiencing difficulty in performing theContinued256 PLASTERERS LOCAL 394 (AROK CONSTRUCTION)Carpenters contend that carpenters are bettertrained and more skilled in the tasks of readingblueprints and laying out the job. In this regardthere is evidence that the carpenters, unlike theplasterers, are specifically trained in layout skills.The Plasterers, on the other hand, still contendsthat employees represented by it have far the great-er skill. In this regard, Dennis Hopper, president ofOra B. Hopper Company which is the distributorof the Dryvit product, testified that plasterers aremost skilled in making the application most aesthet-ically pleasing. However, this testimony refers tothe last step in the procedure which all partiesagree is the work of the plasterers.Thus, it appears that the carpenters' special skillin layout work favors awarding the disputed workto the employees of the Employer who are repre-sented by the Carpenters.7. The Employer's preference and assignmentThe Employer originally assigned the disputedwork to a composite crew of 50 percent carpentersand 50 percent plasterers. The Employer based itsoriginal assignment on its assumption that bothcrafts had a credible claim to the work and a com-posite crew assignment would best avoid any laborunrest on the project. Since the key reason for thecomposite crew assignment was not achieved, i.e.,to prevent labor unrest, and as no party to the dis-pute wants a composite crew, we will not considerthe Employer's original assignment in awarding thework in dispute. The Employer now prefers toassign all the work in dispute to its employees rep-resented by the Carpenters. Accordingly, we findthat this factor favors awarding the work to em-ployees represented by the Carpenters.8. Efficiency of operationThe Employer asserts that it would be more effi-cient to assign the work to the carpenters. Howev-er, except perhaps for the carpenters' greater skillin layout (discussed above), there is nothing to sup-port a finding that either craft could do the workmore efficiently. Thus, we find this factor does notfavor awarding the work to employees representedby either Union.work in dispute the morning of 6 December, representatives of the Em-ployer testified that the Employer has utilized both crafts on the G.T Eproject to do the work without any problems in such areas.ConclusionUpon the record as a whole, and after full con-sideration of all the relevant factors involved, weconclude that employees who are represented bythe Carpenters are entitled to perform the work indispute. We reach this conclusion relying on theEmployer's past practice, relative skills, and theEmployer's preference.Accordingly, we shall determine the instant dis-pute by awarding the disputed work to employeesrepresented by International Brotherhood of Car-penters and Joiners of America, Local 1327, butnot to that Union or its members. Additionally, wefind that Operative Plasterers' and Cement Masons'International Association of the United States andCanada, Local Union No. 394, AFL-CIO, is notentitled by means proscribed under Section8(b)(4)(D) of the Act to force or require the Em-ployer to assign the disputed work to employeesrepresented by it.DETERMINATION OF DISPUTEThe National Labor Relations Board makes thefollowing Determination of Dispute.1. Employees of Arok Construction Co., Inc.who are represented by International Brotherhoodof Carpenters and Joiners of America, Local 1327,are entitled to perform the installation of all typesof polystyrene panels to the exterior walls of build-ings, which panels are part of the building's insula-tion system, for the Employer on the G.T.E.project in Phoenix, Arizona.2. Operative Plasterers' and Cement Masons'International Association of the United States andCanada, Local Union No. 394, AFL-CIO, is notentitled by means proscribed by Section 8(bX4)(D)of the Act to force or require Arok ConstructionCo., Inc. to assign the disputed work to employeesrepresented by it.3. Within 10 days from the date of this Decisionand Determination of Dispute, Operative Plaster-ers' and Cement Masons' International Associationof the United States and Canada, Local Union No.394, AFL-CIO, shall notify the Regional Directorfor Region 28, in writing, whether or not it will re-frain from forcing or requiring Arok ConstructionCo., Inc., by means proscribed by Section8(b)(4)(D) of the Act, to assign the disputed workto employees represented by it rather than to em-ployees represented by International Brotherhoodof Carpenters and Joiners of America, Local 1327.257